RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0820-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

CLAUDIO J. MARQUEZ-GUZMAN,

     Defendant-Appellant.
________________________________

              Submitted May 30, 2017 – Decided July 6, 2017

              Before Judges Haas and Currier.

              On appeal from the Superior Court of New
              Jersey, Law Division, Middlesex County,
              Indictment No. 13-02-0305.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stefan Van Jura, Deputy Public
              Defender II, of counsel and on the brief).

              Andrew C. Carey, Middlesex County Prosecutor,
              attorney for respondent (Susan Berkow, Special
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Claudio Javier Marquez Guzman appeals from his

conviction after a jury trial and imposed sentence.                 We affirm.
     We derive the facts from the evidence presented at trial.

Defendant lived with his girlfriend, T.L. (Terry),1 their two young

sons and Terry's seven-year old stepdaughter, L.L. (Lisa).                In

October 2012, while Terry was working, Lisa began spending weekends

with other family members.        During one of these visits, she

revealed to her adult cousin, C.H. (Caroline) that defendant had

touched her inappropriately more than once.           Lisa told Caroline

that she had not told anyone about the sexual abuse because

defendant had threatened to cut her tongue out with a knife.

     That evening Caroline and her family took Lisa to St Peter's

Hospital where Dr. Manoj Sheth examined her.             The police were

notified   of   Lisa's   allegations   and   an   investigator   from   the

prosecutor's office met with Lisa, Caroline, and Terry.                 Lisa

provided a statement to the investigator that was video recorded.

She verbally described, and used anatomical dolls to demonstrate

the sexual contact that had taken place.          Lisa also said that she

had previously told her mother several years earlier about the

contact; Terry had confronted defendant who denied any wrongdoing.

     The State sought to admit the recorded statement of Lisa to

the investigator, and her statement to Caroline under the tender

years hearsay exception, N.J.R.E. 803 (c)(27).         Judge Diane Pincus


1
   We use initials and pseudonyms to protect the confidentiality
of the victim and family members.

                                   2                               A-0820-15T3
conducted a hearing, and determined that the statement of Lisa to

Caroline as well as her recorded statement were admissible and

could be played for the jury at trial.         In a thoughtful oral

decision, the judge considered the statements and found, under a

totality of the circumstances, that Lisa's statements to the

investigator   and   Caroline   "contained   significant   indicia    of

reliability, and thus are, trustworthy and reliable."

     At trial, the State sought to introduce the statement made

by Lisa to her mother several years earlier regarding sexual

contact by defendant.    During that conversation, Lisa also told

Terry that she had not said anything earlier because defendant had

threatened to cut her tongue out.       After hearing testimony from

Terry outside the presence of the jury, Judge Pincus found that

the statement was trustworthy, and therefore admissible under

N.J.R.E. 803(c)(27).    She noted its consistency with the testimony

later given by the child in her video-recorded statement.            The

judge also stated that the State was entitled to present multiple

statements under the tender years exception.

     The judge also conducted a Rule 104 hearing to determine the

admissibility of the statements made by Lisa to the treating

doctor, Dr. Sheth, at St. Peter's Hospital on the night of these

events.   The State again sought to introduce the physician's

testimony under Rule 803(c)(27).       Dr. Sheth testified that Lisa

                                   3                           A-0820-15T3
told him that "her stepfather touches her privates, sometimes with

hands, sometimes with penis, and she's scared."   Defense counsel

had no objection to the doctor's testimony.   The judge determined

the statement to be trustworthy and admissible under the tender

years exception.

     Defendant gave a video-recorded statement to the police.

Although he initially denied that he had ever sexually touched

Lisa, he eventually admitted that he had touched her once on the

outside of her vagina.   At trial, however, defendant denied that

he had touched Lisa as he had previously described but instead

occasionally touched her buttocks outside of her clothes in a

playful way, not in a sexual manner.   Defendant also stated that

he had threatened to cut Lisa's tongue out because of statements

she had made about him in school, not due to any allegations of

sexual abuse.

     Defendant was convicted of second-degree sexual assault and

second-degree endangering the welfare of a child. He was sentenced

to an aggregate term of ten years imprisonment, with a mandatory

parole disqualification period.

     On appeal, defendant argues:

          POINT   I:     THE   PREJUDICIAL   EFFECT   OF
          CUMULATIVE, REPETITIOUS TESTIMONY ADMITTED
          PURSUANT   TO   N.J.R.E.   803(c)(27)   DENIED
          DEFENDANT A FAIR TRIAL AND REQUIRES REVERSAL
          OF THE CONVICTIONS.    U.S. Const. Amends. V,

                                  4                        A-0820-15T3
             VI, and XIV; N.J. Const. Art. I, pars. 1, 9,
             and 10. (Not Raised Below)

             POINT II: THE MAXIMUM 10-YEAR NERA SENTENCE
             FOR A SECOND-DEGREE OFFENSE IS MANIFESTLY
             EXCESSIVE AND SHOULD BE REDUCED.

      The tender years hearsay exception,                  N.J.R.E. 803(c)(27),

permits hearsay statements from sexually abused children to be

admitted in certain circumstances, and where the court finds "that

on   the   basis   of   the    time,    content    and    circumstances    of   the

statement     there     is     a     probability    that     the   statement      is

trustworthy."      See State v. D.R., 109 N.J. 348, 378 (1988); State

ex rel A.R., 447 N.J. Super. 485, 488 (App. Div. 2016), certif.

granted, ___ N.J. ___ (2017).

      Defendant    does       not    challenge     the    admissibility    of   the

statements presented to the jury under the tender years exception;

rather, he contends that the introduction of multiple separate

statements was "prejudicial" and "cumulative" and should have been

excluded under N.J.R.E. 403.             As this argument was not presented

to the trial judge, we review the assertion for plain error, R.

2:10-2.

      When   considering       the    admission    into    evidence   of   several

corroborative statements under the tender years exception, our

Supreme Court has advised that the "trial court should be cognizant

of its right under N.J.R.E. 403 to exclude evidence, if it finds


                                          5                                A-0820-15T3
in its discretion, that the prejudicial value of the evidence

substantially outweighs its probative value."          State v. D.G., 157
N.J. 112, 128 (1999).    Judge Pincus noted in her several rulings

that   the   admissibility   of   the    requested   statements    remained

subject to Rule 403.     Our appellate review of this evidentiary

ruling requires considerable deference.          Such rulings generally

"should be upheld 'absent a showing of an abuse of discretion,

i.e., there has been a clear error of judgment.'" State v. J.A.C.,

210 N.J. 281, 295 (2012) (quoting State v. Brown, 170 N.J. 138,

147 (2001)); see also State v. Buda, 195 N.J. 278, 294 (2008).

       Here, the judge permitted the video-recorded statement of the

child in addition to her live testimony at trial.            In State v.

Burr, 392 N.J. Super. 538, 573 (App. Div. 2007), we considered,

and rejected, the defendant's argument that a video was unduly

prejudicial as a "repetitive, corroborative statement of [the

child's] trial testimony."        Id. at 564.    We determined the tape

to have probative value as being "closer in time to the alleged

sexual assault than the trial" and because it demonstrated that

the statements made to the prosecutor's office were "largely

consistent with those made . . . at trial."          Id. at 573.    We have

not been presented with anything to deny the application of the

same rationale here.



                                     6                              A-0820-15T3
     The three additional statements permitted were from Caroline,

Terry, and Dr. Sheth.   The testimony was very brief from Dr. Sheth

and Terry.   We are satisfied that the judge acted within her

discretion under Rule 403 in permitting the statements.   See State

v. C.H., 264 N.J. Super. 112, 124 (App. Div. 1993) (permitting the

testimony of six witnesses regarding statements made by the sexual

abuse victim); State v. E. B., 348 N.J. Super. 336 (App. Div.),

certif. denied, 174 N.J. 192 (2002) (permitting the testimony of

five witness statements pursuant to N.J.R.E. 803 (c)(27)).

     Defendant contends that the sentence imposed was "manifestly

excessive and should be reduced."      We disagree.    The judge's

findings and balancing of the aggravating and mitigating factors

are supported by adequate evidence in the record, and the sentence

is neither inconsistent with sentencing provisions of the Code of

Criminal Justice, N.J.S.A. 2C:1-1 to 104-9, nor shocking to the

judicial conscience.    See State v. Bieniek, 200 N.J. 601, 608

(2010); State v. Cassady, 198 N.J. 165, 180-81 (2009).

     Affirmed.




                                 7                           A-0820-15T3